*914December 29, 1955, but dissents from the modification of the decree dated January 30, 1956, and. votes to modify said decree by increasing the award to claimant to $71,630, with the following memorandum: Assuming that the decree in the accounting proceeding is appealable despite our holding to the contrary in Matter of Flanagan (262 App. Div. 903), I would affirm so much of the finding that the claimant is entitled to reimbursement for household expenses and would award to her the full amount of such expenses as found by the acting Surrogate, without deduction. Murphy, J., concurs in the modification of the decree dated January 30, 1956, but dissents from the modification of the decree dated December 29, 1955 and votes to affirm said decree on the ground that Morris BralofE has shown himself to be wholly unreliable.